Citation Nr: 1706120	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-09 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss. 

2.  Entitlement to service connection for type II diabetes mellitus (DMII).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a stroke, including as secondary to DMII and/or hypertension.

5.  Entitlement to service connection for asbestosis.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Allan A. Watt, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to April 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2011 and June 2012 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran testified at a hearing before the undersigned in December 2016.  A hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At his December 2016 Board hearing, the Veteran indicated that he wished to withdraw his claims of entitlement to service connection for asbestosis, and his petitions to reopen previously denied claims of entitlement to service connection for right knee and left knee disabilities.  

2.  The Veteran has had no more than level III hearing impairment in the right ear, and level II hearing impairment in the left ear during the entire appeal period.

3.  The Veteran's current DMII did not have its onset during active service, did not manifest within one year after his separation from active service, and was not otherwise caused by active service, including as a result of herbicide exposure.  

4.  The Veteran's current hypertension did not have onset during active service, did not manifest within one year after separation from active service, and was not caused by active service.  

5.  The Veteran did not suffer a stroke during service, and his stroke residuals did not have their onset during active service, were not otherwise caused by active service, and are not proximately due to, or aggravated by, service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement to service connection for asbestosis and petitions to reopen claims of entitlement to service connection for right and left knee disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85 Diagnostic Code 6100 (2016).

3.  The criteria for entitlement to service connection for DMII, including as a result of herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  The criteria for entitlement to service connection for stroke residuals, including as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative and must be in writing or on the record at a hearing on appeal.  Id.  

At his December 2016 hearing, the Veteran indicated that he wished to withdraw his claim of entitlement to service connection for asbestosis and his petition to reopen claims of entitlement to service connection for right and left knee disabilities.  As such, these issues are withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

II.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent to the Veteran in August 2011.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The Agency of Original Jurisdiction (AOJ) has obtained the Veteran's VA treatment records and his identified private treatment records to the extent possible.  Although the AOJ has determined that the Veteran's service treatment records (STRs) are no longer available, further efforts to obtain the records would be futile where the National Personnel Records Center (NPRC) indicated that they do not have his STRs, and where a previous January 2012 communication from the NPRC noted that all available records had been mailed in microfiche form and the Veteran was asked to provide copies of all STRs in his possession in a September 2014 letter.  

In an appeal such as this, in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist a veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

Additionally, the Veteran indicated during his December 2016 Board hearing that he had submitted treatment records from a private physician, Dr. Calderon, which apparently documented treatment since 1980 and reflected diagnoses of hypertension and DMII, his representative stated during the hearing that he would ensure that the records had been made a part of the Veteran's claim file.  While these records do not appear to have been submitted, VA does not have a duty to obtain these private treatment records where the Veteran was specifically asked in the August 2011 VCAA letter to submit authorization for VA to obtain records of all private treatment rendered for his claimed disabilities, where the Veteran and his representative were alerted during the December 2016 Board hearing that these specific treatment records might not have been associated with the claims file, and where neither the Veteran nor his representative has acted to provide the treatment records.  

The Board acknowledges that VA has neither afforded the Veteran an examination, nor solicited a medical opinion regarding his claims of entitlement to service connection for DMII, hypertension, and stroke residuals.  A VA examination or medical opinion, however, is not necessary to satisfy the duty to assist in this case.  Under 38 U.S.C.A. § 5103A (d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence to make a decision on the claim.  Id.  As discussed below, however, there is not evidence establishing that the Veteran had DMII, hypertension, or stroke residuals in service or in an applicable presumptive period.  In such circumstances, there is no duty to obtain a medical examination or opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


III.  Higher Disability Rating Bilateral Hearing Loss

      A.  Applicable Laws and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a disability, it is essential to trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In its evaluation, the Board considers all information, and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any material issue, the Board gives the benefit of the doubt to the claimant.  Id.

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

	B.  Rating Criteria and Analysis

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, DC 6100.  

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.  There is no evidence of an exceptional pattern of hearing loss in this appeal.

The Veteran's hearing acuity was evaluated during an August 2011 VA audiological examination.  The relevant results of audiometric testing were as follows, in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
30
30
30
60
LEFT
30
30
30
55

The average pure tone threshold for these four frequencies was 37.5 decibels in the right ear and 36.25 decibels in the left ear.  Maryland CNC speech recognition testing revealed a score of 100 percent for both ears.  The Veteran reported to the examiner that his hearing loss did not impact ordinary conditions of his daily life, including his ability to work.

The Veteran's hearing acuity was evaluated again during a March 2014 VA contract examination.  Audiometric testing results were as follows, in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
45
50
65
70
LEFT
40
45
65
75

The average pure tone threshold for these four frequencies was 57.5 decibels in the right ear and 56.25 decibels in the left ear.  Maryland CNC speech recognition testing revealed a score of 88 percent for the right ear, and of 84 percent for the left ear.  The Veteran reported that his hearing loss impacted his ordinary conditions of daily life, including his ability to work, because of a difficulty understanding conversations. 

During his December 2016 Board hearing, the Veteran indicated that his hearing loss had not increased in severity since his prior examination.  

Based on the results of audiometric testing conducted during the August 2011 and March 2014 VA examinations, the Veteran's hearing acuity warrants the assignment of no more than level III hearing loss for the right ear and level II hearing loss for the left ear, upon application of Table VI.  These assignments correspond to a noncompensable disability rating for the entire appellate period when applied to Table VII.  See 38 C.F.R. § 4.85.

The evidence does not support a finding that the Veteran is entitled to a compensable disability rating for service-connected bilateral hearing loss, as the only available evidence during the appeal period shows noncompensable hearing loss as noted above.  See 38 C.F.R. § 4.85, Table VI.  The Board considered the Veteran's statement during the March 2014 VA examination and his statements on record that his hearing loss has caused difficulty understanding conversation.  As noted, however, the schedular rating as assigned here is based on the mechanical application of the rating criteria to the test results.  See Martinak, supra.  While his competent statements have been taken into consideration, his described symptomatology does not alter the Board's rating assignment.

	C.  Extraschedular Consideration and TDIU

The Board also considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence here does not show that the Veteran's hearing loss presents an exceptional disability picture.  Comparison between his symptoms and the rating criteria shows that the criteria reasonably describe his disability level and symptomatology, and in fact provide for higher ratings for more severe levels of hearing loss, which are not shown in this case.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are is no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

A claim for total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Veteran has not asserted that his hearing disability has prevented him from employment.  There is, in fact, no evidence of record to indicate that the Veteran's hearing impairment has had any effect on his ability to secure or follow substantially gainful employment, other than causing him difficulty understanding conversation.  Thus, consideration of a TDIU is not warranted.

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against assigning a compensable disability rating for the Veteran's bilateral hearing loss.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

IV.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including DMII and hypertension, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a).  

	A.  Diabetes and Hypertension

Review of the record reveals that the Veteran currently suffers from DMII and hypertension.  Noninsulin dependent diabetes was diagnosed during the appeal period by a private treating physician in March 2011.  Hypertension was diagnosed during the appeal period by a provider at the Naval Medical Center in San Diego, California, in October 2012.

The Board observes that the Veteran's STRs are missing from the claims file, even after efforts by the AOJ to locate them.  At the time of the issuance of the April 2013 statement of the case (SOC), the STRs were apparently of record, and the AOJ noted in the SOC that there was no evidence of treatment for or diagnosis of diabetes or hypertension during service; rather an October 1978 report of medical examination showed a blood pressure reading with normal limits.  Nonetheless, the Veteran reported during his December 2016 hearing that his recollection was that he was told during a physical examination prior to his retirement from service that he had diabetes.  He also testified that he had high blood pressure during service.  

The Veteran additionally testified that he received treatment for hypertension and diabetes soon after his separation from service in 1980.  He reported having submitted private treatment records pertaining to this treatment.  These record, however, were not made part of the claims file and the Veteran and his representative were alerted that they possibly were not part of the record during his December 2016 Board hearing.  

The first evidence of record reflecting treatment for hypertension in a March 2011 treatment report from Scripps Mercy Hospital in Chula Vista, at the time the Veteran suffered a stroke, noting that he his past medical history was significant for hypertension.  The first evidence of treatment for DMII is found in a list of medications from the Naval Medical Center in San Diego, California, which showed that he had prescriptions for metformin and a blood sugar diagnostic strip that was filled in March 2003.  He was seen as a new patient for a diabetic retinal examination in April 2005.  During a January 2014 consultation, he reported having an onset of diabetes in 1981, but that he did not require the use of insulin.  VA treatment records note that the Veteran received private treatment for his diabetes; however, as noted, these records were not provided by the Veteran and he did not provide authorization to VA to obtain the records on his behalf, after being asked to do so.

Essentially, the entirety of the evidence of record with respect to the onset of the Veteran's DMII and hypertension is based on the Veteran's lay reports of being told he had the disabilities at some point prior to his separation from service and that he began receiving treatment for the disabilities not long after his separation from service.  Even the January 2014 consultation report, noting an onset of diabetes in 1981, appears to be based only on the Veteran's report.  Notably, however, the Veteran's lay reports appear to be contradictory, especially where he previously reported in his April 2013 substantive appeal, on VA Form 9, that he did not have the medical records to support his claim, but that he believed that his 20 years of dedicated military service, mostly aboard submarines, contributed to most of his medical problems, and provided no indication that he was diagnosed with either disability during service. 

Moreover, the Board finds that the Veteran's credibility with respect to these claims is called into question not only as a result of his contradictory reports, but also where he previously filed a claim of entitlement to service connection for a number of disabilities in August 1987 and did not include diabetes and hypertension in that claim.  It is unlikely that the Veteran would omit such serious disabilities as diabetes and hypertension from his original claim, if he indeed knew that he suffered from those disabilities at the time.  

As to some of the factors that go into making credibility determinations both the United States Court of Appeals for Veterans Claims (CAVC or Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  Given the Veteran's lack of credibility in this instance, the Board can afford only very limited probative value to his lay statements regarding the onset of his diabetes and hypertension.  More probative is the timing of his claim for these conditions in light of his earlier 1987 claim for numerous disabilities.

Based on the evidence, the Board cannot make a finding that the Veteran's diabetes and hypertension were at least as likely as not incurred during service, within one year after his separation from service, or otherwise as a result of his active service.

The Board notes that during his December 2016 Board hearing, the Veteran also indicated that he may have been exposed to herbicides during his service aboard a submarine in the waters of Vietnam during the Vietnam era.  He testified during his December 2016 Board hearing that believed his submarine, the U.S.S. Carbonero, entered an inland waterway.  Specifically, he believed that his submarine entered the Mekong Delta.  

Service connection may be established on a legal presumption based on exposure to herbicide agents, including Agent Orange, where a veteran served on active duty in the Republic of Vietnam (RVN) during the Vietnam era (from January 1962 to May 1975) and has a certain listed disability, including type II diabetes that becomes manifest to a degree of 10 percent or more any time after service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii)(iii), 3.309.  

A veteran who had active naval service in the RVN during the Vietnam era shall be presumed to have been exposed to herbicide agents only if he or she served on or visited the Vietnamese landmass or its inland waterways.  This presumption does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the "blue water" Navy.  See 38 C.F.R. § 3.313 (a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute "Service in the Republic of Vietnam" for purposes of 38 U.S.C.A. § 101 (29)(A) ); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the "blue water" Navy from presumptive herbicide exposure).

In February 2016, in response to a decision of the CAVC in Gray v. McDonald, 27 Vet. App. 313 (2015), VA released updated guidance about which bodies of water in Vietnam constitute inland waterways and thus which Naval service members are appropriately in receipt of the presumption of exposure to herbicides as a result of service in Vietnam.  VA further updated its Adjudication Manual, M21-1MR.  The applicable provisions of the M21-1 Manual, specifically those provisions defining inland waterways and offshore waters and designating some of the specific locations determined to be within those categories, were modified.  The manual reaffirmed that the presumption of exposure to Agent Orange requires evidence establishing duty or visitation within the RVN and that service on offshore waters does not establish a presumption of exposure to Agent Orange.  The current manual specifically provides that:

Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the RVN.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.

VBA Manual M21-1, IV.ii.1.H.2.a.  Inland waterway service is also referred to as "brown-water" Navy service.  Id.  By contrast, "off shore waters" are defined as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.  Service in offshore waters is also referred to as "blue-water" Navy service.  

While the M21-1 Manual is generally not binding on the Board, it is instructive on the definition of inland waterways and offshore waters for the purposes of entitlement to presumptive service connection.  See 38 C.F.R. § 19.5 (2016); VBA Manual M21-1, IV.ii.1.H.2.

In the instant appeal, the record fails to establish that the Veteran has the requisite service in the Republic of Vietnam to entitle him to a presumption of herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Review of his service personnel records shows that he served aboard four ships or submarines during his service during the Vietnam Era, the U.S.S. Carbonero, the U.S.S. Hawkbill, the U.S.S. John Marshall, and the U.S.S. Queenfish.  The VA promulgated list of Navy ships associated with service in Vietnam, and hence exposure to herbicide agents, entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated after the Court's decision in Gray in February 2016, indicates that none of the Veteran's assigned ships had crew members that were potentially exposed to herbicides, to include as a result of entering an inland waterway.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1.  

While the Veteran has asserted his belief that he was exposed to herbicides during service as a result of his submarine entering an inland waterway, the CAVC held in Bardwell v. Shinseki, 24 Vet. App. 36 (2010), that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Nothing in the record otherwise demonstrates that the Veteran is qualified to identify his exposure to herbicides, and his mere belief that his submarine entered an inland waterway is insufficient to establish such exposure.  Moreover, no other basis for possible herbicide exposure is demonstrated by the record.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against a finding the Veteran was exposed to herbicides while on active duty.  Consequently, he is not entitled to a grant of service connection for DMII pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).  

In summary, the preponderance of evidence is against a finding that either the in-service or nexus elements are met in this case as to his DMII or hypertension.  Hence, the appeal must be denied as to these claims.


	C.  Stroke Residuals

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder; or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

The record shows that the Veteran's suffered a stroke in March 2011.  He has contended and testified that his stroke was the result of his claimed hypertension and/or DMII.  Where service connection has not been awarded for either disability, service connection for the Veteran's stroke residuals on a secondary basis is not warranted.  See id.

Other than generally contending in his April 2013 VA Form 9 that his disabilities, including the stroke, were the result of his extensive service, the Veteran has provided no other cogent relationship between his stroke residuals and service except for the claimed secondary relationship as a result of hypertension and DMII.  The Board notes that the Veteran's did not suffer his stroke until March 2011, more than 30 years after his separation from, and that there is no other evidence linking the Veteran's stroke to service.  

For the foregoing reasons, the Board finds that a preponderance of the competent evidence of record is against a finding that the Veteran's claimed DMII, hypertension, and stroke residuals were incurred in or otherwise as a result of his active service; therefore, the claims must be denied.  See 38 U.S.C.A. § 5107.


ORDER

The claim of entitlement to service connection for asbestosis and the petitions to reopen previously denied claims of entitlement to service connection for right knee and left knee disabilities are dismissed.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.

Entitlement to service connection for DMII is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of a stroke is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


